Case 3:17-cv-01124-MMA-WVG Document 97-8 Filed 08/05/19 PageID.1846 Page 1 of 2




                                  EXHIBIT 3
November & December Sales                                       Unit                       Consignme Unil         C. goods Internal   Unit                        Unit         Totals                                                             SALES
Product                               Unit        Sale to       USMD        Consign-       sales inv Testers      returned            Selling      Unit           USMD         U5MD                         Value of     Total           Royalty USMD
Code      SKU                         Sales       public        Sales       merit                     Distributed                     Price        CGS            MS           CGS          Profit          Testers      £GS             Payable
          Sales Units                                           "
VDC       Daily Cleanser                      0             0           0              0           0          0          0                 22.50           8.25         9.90         0.00         0.00                            0.00          0         0.00
VT        Anti aging toner                    1             0           0              0           0          0          0                 45.00           7.23         B.6S         0.00        37.77                            0.00       3.02         0.00
VCRS      CRS                                 1             0           0              0           0          0          0                34S.OO          M.74         41.63         0.00       310.26            0.00           34.74      24.82         0.00
vs        Anti aging serum                    0             0           0              0           0          0          0                 47.50           6.31         7.57         0.00         0.00            0.00            0.00       0.00         0.00
VMS       Sheer Moisturiser                   0             0           0              0           0          0          0                 47.50           6.69         S.03         0.00         0.00            0.00            0.00       0.00         0.00
VMF       Fortified Moisturiser               0             0           0              0           0          0          0                 47.50           6.38         7.66         0.00         0.00            0.00            0.00       0.00         0.00
VDD       Daily Cream                         0             0           0              0           0          0          0                 47.50           6.63         7.96         0.00            0.00         0.00            0.00        0.00        0.00
DAW       Defence Acne Wash                   0                                                               0          0                 22.50           3.37                      0.00            0.00         0.00            0.00        0.00
DSOL      Defence Solare Sunscreen            0                                                               0                            15.00           3.37                                      0.00         0.00            0.00        0.00
         Testeis
VDC       Daily Cleanser                                                                                                                                   8.25                                                   0.00
VT       Anti aging toner                                                                                                                                  7.23                                                   0.00
VCR5      CRS                                                                                                                                             34,74                                                   0.00
vs       Anti aging serum                                                                                                                                  6.31                                                   0.00
VMS       Sheer Moisturiser                                                                                                                                6.69                                                   0.00
VMF       Fortified Moisturiser                                                                                                                            6.38                                                   0.00
VDD       Daily Cream                                                                                                                                      6.63                                                   0.00
                                                                                                                                                                                                348.03            0.00            m                       0.00
                                                                                                                                                                                                                  o.oo
                                                                                                                                                                                                                  0.00 Royall                62.58

                                                                                                                                                                                                                                 ^__ y
                                     rff^-L c-f^^ ^ A-&- ^^
                         w
                                              ^ ^^^A^ (^L- ^ikA^y.




                                                  AWASSSALS'LLC
                                                                                                                                                                               ws- M^-l^-{-i
                                                                                                                                                                                                      _--1 $ ^.^
                                                                                                           M>,...._..._....
                                        ^oL^^                                                                                                                                     -'...t%^--^%^ Q ":y:


                                                            hi?sTffsiisy.
                                                            sdb'iio.BANR/ firstrust.com
                                                                                                                                                                                                                                                                 Case 3:17-cv-01124-MMA-WVG Document 97-8 Filed 08/05/19 PageID.1847 Page 2 of 2




                                                                                                    ,:73E,073BOr= 70 200^m"Bl-—__.
